Evans, J.
The defendant -was indicted for the offense of playing and betting at cards. The evidence disclosed that in a certain house one of the persons named in the indictment was lying on the floor, supported on his elbows, with his head from under the bed, shuffling a deck of cards. The others were arranged around in a circle, in the center of which was thirty or forty cents in nickels. The defendant was included among those who were in ° the circle, and was on his knees. This was the tableau which met the gaze of the police officer and another person who was with him, when, without warning, they entered the house. The jury could infer from this evidence the defendant’s guilt, and their finding, approved by the trial judge, will not be disturbed.

Judgment affirmed.


All the Justices concur.